DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on September 28, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claim 1 is pending. Claims 2-47 are cancelled.

Election/Restrictions
It is noted that the species election of a compound of formula (I) as set forth in the Restriction/Election requirement of January 25, 2019 is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s data shown in the instant Specification’s Table 3, and reproduced on page 5 of Applicant’s arguments/remarks of September 28, 2021, persuasively demonstrate the criticality of the claimed compounds shown in claim 1.
The closest prior art teachings are those of Frackenpohl et al. (US 2017/0027172 A1; of record) and Culter et al. (WO 2013/148339 A1; of record), whose teachings are set forth in detail in the previous office action (office action of March 29, 2021). The cited prior art references do not explicitly disclose the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim 1 is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/MONICA A SHIN/Primary Examiner, Art Unit 1616